Citation Nr: 0016501	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-07 227	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for head sores.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to an increased rating for residuals of 
surgical fusion of fractured cervical vertebrae, including 
headaches, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1996 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims of 
service connection for head sores and hair loss as well as a 
claim for a disability rating in excess of 20 percent for 
residuals of surgical fusion of fractured cervical vertebrae, 
including headaches.  In November 1998, the Board remanded 
the veteran's case for further evidentiary development.

(The rating issue will be addressed in the remand that 
follows this decision.)


FINDINGS OF FACT

1.  Notice of the April 1996 decision was issued on April 5, 
1996.

2.  A notice of disagreement with the April 1996 denial of 
service connection for head sores and hair loss was received 
from the veteran on August 1, 1996.

3.  A statement of the case that addressed the denial of 
service connection for head sores and hair loss was issued on 
October 10, 1996.

4.  No timely substantive appeal was received by the RO as to 
the April 1996 denial of service connection for head sores 
and hair loss.



CONCLUSION OF LAW

The veteran is statutorily barred from appealing an April 
1996 denial of service connection for head sores and hair 
loss.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the substantive appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that, as to the claims 
for service connection for head sores and hair loss, the 
veteran did not timely file a substantive appeal.  He was not 
granted an extension of time to file, and no additional 
pertinent evidence was received during the time allowed for 
perfecting an appeal which would have extended the time for 
filing.  Specifically, the record shows that, in April 1996, 
the RO denied, among other things, service connection for 
head sores and hair loss.  Written notice was sent to the 
veteran on April 5, 1996.  The veteran thereafter filed a 
timely NOD on August 1, 1996.  A SOC was issued on 
October 10, 1996.  On February 27, 1997, a VA Form 9 was 
received, but it did not include any allegation of error as 
to the denial of service connection for head sores and hair 
loss.

Even when a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  It "should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  Id; see 
also 38 U.S.C.A. § 7105(d)(3) (West 1991).  When the 
substantive appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  The Board recognizes that the 
veteran and his representative subsequently filed additional 
statements with the RO, including a November 25, 1997, VA 
Form 9, which might be construed as a substantive appeal as 
to these issues.  However, these presentations were submitted 
well after the time period for filing a substantive appeal 
had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. §§ 20.302(c), 20.305 (1999).  Consequently, the 
Board finds that, absent a timely filed substantive appeal, 
the veteran is statutorily barred from appealing the April 
1996 denial of service connection for head sores and hair 
loss.  The Board does not have jurisdiction to consider an 
appeal from these denials.  38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal of the April 1996 denial of service connection for 
head sores and hair loss is dismissed.


REMAND

Turning next to the veteran's claim for an increased rating 
for his service-connected residuals of surgical fusion of 
fractured cervical vertebrae, including headaches, the Board 
notes that the case was remanded in November 1998, in part, 
to afford the veteran a VA examination at which "[t]he 
frequency and severity of headaches [would] be annotated."  
In response, a July 1999 orthopedic examiner reported that 
the veteran ". . . did not report headaches during the exam 
or history."  Whether this means that the veteran in fact 
did not experience any headaches, or that he might indeed 
experience such a problem, but did not happen to mention it, 
is not clear.  The Board finds that this single ambiguous 
statement is insufficient to satisfy the Board's request for 
additional medical evidence because it does not aid the Board 
in evaluating the severity of the service-connected 
disability, which specifically contemplates headaches.

Similarly, the Board notes that the case was remanded in 
November 1998, in part, to afford the veteran a VA orthopedic 
examination that addressed the factors considered in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that, in evaluating a service-connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional losses should be specifically 
described by reference to limitation of motion.  In other 
words, functional losses must be equated to additional loss 
of motion beyond that shown clinically.

However, in reviewing the evidence in the claims folder, it 
does not appear that this DeLuca-type analysis was undertaken 
to account for the veteran's oft-repeated complaints of pain 
and flare-ups.  The July 1999 VA examiners reported the 
veteran's complaints of chronic neck pain.  On orthopedic 
examination, range of motion of the veteran's neck included 
forward flexion of 0 to 40 degrees, backward extension of 0 
to 30 degrees, left and right lateral flexion of 0 to 20 
degrees, and left and right rotation of 0 to 40 degrees.  
Additionally, there was a mild fixed deformity.  In addition, 
the veteran complained of lack of endurance and some 
increased pain during flare-ups.  The orthopedic examiner 
opined that there was no increased discomfort at extremes of 
motion, the cervical spine had moderate limitation of motion, 
and, while there was no cervical spine weakness, there was 
cervical spine pain.  It was felt that the 20 percent rating 
was adequate, but the functional losses were not described in 
terms of the rating criteria.  Likewise, the post-remand 
neurological examiner reported the ranges of motion, but, as 
in earlier examinations, no attempt was made to quantify the 
veteran's pain in terms that can be used to apply pertinent 
rating criteria.  While the orthopedic examiner characterized 
the loss in cervical spine motion as "moderate," no opinion 
was provided as to the disability caused by functional losses 
beyond the comment that the 20 percent rating appeared 
adequate.  Such an assessment requires specific application 
of the rating criteria.  Consequently, on remand, the 
examiner should provide his/her best judgment as to the level 
of disability caused by the pain with use or flare-ups, etc., 
and report such an opinion in the specific terms of the 
rating criteria.  

Lastly, the Board observes that, while the record indicates 
that the veteran filed for Social Security Administration 
(SSA) disability benefits, records on file with the SSA have 
not been associated with the claim's file.  Therefore, the 
RO, on remand must also obtain and associate with the record 
on appeal any SSA records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the veteran's claim for an increased rating for 
his service-connected residuals of surgical fusion of 
fractured cervical vertebrae, including headaches, must be 
remanded to afford the veteran VA neurological and orthopedic 
examinations that address the questions asked in the Board's 
November 1998 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand is necessary when the directives contained 
in a Board's remand are not followed).  On remand, because 
the record reflects that the veteran may have multiple 
problems because of his service-connected cervical spine 
disability (i.e., degenerative disc disease, a tender post-
operative scar, and/or headaches) considerations identified 
in the case of Esteban v. Brown, 6 Vet. App. 259 (1994), 
should be addressed.

This issue is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for disability benefits, as well as the 
medical records relied upon in 
adjudicating such a claim.  

3.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of his service-
connected disability.  The examiners 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments legitimately experienced by 
the veteran solely due to service-
connected disability.

The orthopedic examiner, in identifying 
each functional debility experienced by 
the veteran due to service-connected 
disability, should consider, among other 
things, problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Functional loss 
due to such difficulties affecting the 
cervical spine should be equated with 
loss in range of motion beyond that shown 
clinically.  See DeLuca, supra.  If the 
veteran is examined at a point of maximum 
disability, this should be noted.  The 
examiner should also indicate whether the 
veteran's post-operative scar is 
superficial, poorly nourished, and is 
repeatedly ulcerated, or is tender and 
painful on objective demonstration.  The 
examiner must also give an opinion as to 
whether the scar further limits the range 
of motion of the veteran's cervical 
spine.

The neurologic examiner should report the 
number of headaches the veteran 
experiences a month due to his service-
connected disability, if any.  The 
examiner should express an opinion as to 
whether any of these headaches are 
prostrating, and if so, how often.  If 
the veteran does not in fact experience 
any headaches as part of his service-
connected disability, this should be 
specifically noted.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.118, 4.124a (1999) and the precepts of 
DeLuca, supra, and Esteban, supra.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished a SSOC.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

